IN THE SUPREME COURT OF THE STATE OF IDAHO

                                               Docket No. 44662

In the Matter of JANE DOE III, A Minor  )
Child Under Eighteen (18) Years of Age. )
--------------------------------------------------------
                                        )
JOHN DOE and JANE DOE II,               )                         Boise, April 2017 Term
Husband and Wife,                       )
                                        )                         2017 Opinion No. 54
      Petitioners-Respondents,          )
                                        )                         Filed: May 31, 2017
v.                                      )
                                        )                         Stephen Kenyon, Clerk
JOHN DOE I (2016-45),                   )
                                        )
     Respondent-Appellant.              )
_______________________________________ )

         Appeal from the Magistrate Court of the Third Judicial District of the State of
         Idaho, Canyon County. Hon. Frank P. Kotyk, Magistrate Judge.

         The judgment of the magistrate court is affirmed.

         Tera Harden, Chief Public Defender, Caldwell, for appellant.

         Marcus Christian Hardee & Davies, LLP, Boise, for respondent.

                                             ON THE BRIEFS
                                          _____________________

BRODY, Justice
         This is a parental rights termination and adoption case. John Doe I (“Father”) is
incarcerated. The magistrate court held that it was in the best interest of Jane Doe III (“Child”)
that Father’s rights be terminated so that John Doe II (“Stepfather”) may adopt her. We affirm.
                         I. FACTUAL AND PROCEDURAL BACKGROUND
         Jane Doe II (“Mother”) and Father are the natural parents of Child. Mother and Father
began living together in 2007, and Child was born in early 2008. Mother and Child lived with
Father until early 2011, when Mother and Father separated due to continuous domestic violence
perpetrated by Father. Since her parents separated, Child has been in the primary physical
custody of Mother and has had minimal contact with Father.



                                                           1
       In June 2011, Father was charged with second degree murder. In November 2011, a jury
found him guilty of second degree murder and he was sentenced to a minimum of fifteen years
confinement, with a subsequent indeterminate period not to exceed life.
       While Father was in jail awaiting trial, Mother and Child visited him frequently. After
sentencing, Father was transferred to the Idaho State Correctional Institute in Boise. Mother and
Child visited him there once in September 2012. This was the last physical contact Child had
with Father. Shortly after this visit, Father was transferred to a prison in Colorado. In early 2016,
he returned to the Correctional Institute in Boise. Father made frequent phone calls to Child until
2013 when Mother, out of concern for Child, began restricting calls to Child. Thereafter, Father
sent a few letters to Child, but has essentially had no contact with Child since then.
       In 2013, Mother began dating Stepfather. In May 2015, Mother and Stepfather were
married. Mother and Stepfather have two children together, and they, Child and their two
children live as a family in Nampa. Mother and Stepfather operate two daycare centers in
Nampa. Stepfather has acted as a father figure to Child since he began dating Mother, and has
had the care, custody and control of Child since he married Mother in 2015. Stepfather loves
Child and has normal parent-child interactions with her. Although Child is aware that Father is
her biological father, she calls Stepfather “Dad.” Stepfather is willing and able to provide
financial and emotional support to Child.
       In February 2016, Stepfather, with the consent of Mother, filed a pro se Petition for
Adoption of Child. Father filed an answer objecting to the petition and seeking dismissal of the
action. After obtaining counsel, Mother and Stepfather, as co-petitioners, filed an Amended
Petition for Termination of Parent/Child Relationship and Adoption by Stepparent. Thereafter, a
trial was held and the magistrate court issued its Memorandum Decision and Order. The court
concluded that Mother and Stepfather had proven by clear and convincing evidence that Father
would be incarcerated during Child’s entire minority and that it was in the best interest of Child
to terminate Father’s parental rights under Idaho Code section 16-2005. Accordingly, the court
ordered that Father’s parental rights as to Child be terminated. Father timely appealed.
                              II. ISSUES PRESENTED ON APPEAL
       1. Whether substantial and competent evidence supports the magistrate court’s
           determination that the termination of Father’s parental rights was in the best interest
           of Child.



                                                 2
       2. Whether Mother’s consent to the adoption of Child by Stepfather complied with
            statutory requirements.
                                   III. STANDARD OF REVIEW
       The applicable standards of review will be addressed in the appropriate sections below.
                                            IV. ANALYSIS
       A.      Substantial and competent evidence supports the magistrate court’s
               determination that termination is in the best interest of the child.
       This is an adoption and termination of parental rights filed under Idaho Code section 16-
2005(1)(e). Chapter 20 of Idaho Code Title 16 governs the termination of parental rights. I.C. §
16-2001. The stated purpose of the chapter is to “provide for [the] voluntary and involuntary
severance of the parent and child relationship and for substitution of parental care and
supervision by judicial process,” while recognizing the implicit philosophy that “wherever
possible[,] family life should be strengthened and preserved.” I.C. § 16-2001(1)(a), (2). Idaho
Code section 16-2005(1) provides that parental rights may be terminated if it is in the best
interests of the child and at least one of the following conditions exists:
            (a) The parent has abandoned the child.
            (b) The parent has neglected or abused the child.
            (c) The presumptive parent is not the biological parent of the child.
            (d) The parent is unable to discharge parental responsibilities and such
            inability will continue for a prolonged indeterminate period and will be
            injurious to the health, morals or well-being of the child. [and/or]
            (e) The parent has been incarcerated and is likely to remain
            incarcerated for a substantial period of time during the child’s
            minority.

(emphasis added). “Each statutory ground is an independent basis for termination.” In re Doe,
143 Idaho 343, 345, 144 P.3d 597, 599 (2005).
       Additionally, it is well established that “the relationship between a parent and child is
constitutionally protected,” so principles of due process are implicated. Quilloin v. Walcott, 434
U.S. 246, 255 (1978). Due process requires that the grounds for terminating a parent-child
relationship be proven by clear and convincing evidence. In re Doe, 143 Idaho at 345, 144 P.3d
at 599. On review, this Court determines whether the trial court’s decision was supported by
substantial and competent evidence. Id. at 345–46, 144 P.3d at 599–600. “Substantial, competent
evidence is such evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. (internal quotations omitted). “Obviously, the substantial evidence test requires


                                                  3
a greater quantum of evidence in cases where the trial court finding must be supported by clear
and convincing evidence, than in cases where a mere preponderance is required.” Id. at 346, 144
P.3d at 600 (quoting In re Bush, 113 Idaho 873, 876, 749 P.2d 492, 495 (1988)).
          Father argues that there is an important bond between he and Child and that there was no
evidence presented that termination of Father’s parental rights was necessary to prevent harm to
Child. Father also argues that the magistrate court decision to terminate parental rights is
improperly made, as between a parent and a stepparent, on the basis of who would be a better
parent. On these bases, Father contends that the magistrate court erred in terminating his parental
rights.
          The appropriate standard to be used in determining whether a parent’s rights should be
terminated is in Idaho Code section 16-2005. The relevant section for our purposes is Idaho Code
section 16-2005(1). Whether termination of parental rights is necessary to prevent harm to the
child is not the test required by Idaho Code section 16-2005(1). Nor is it a determination of
which adult involved would be the “better” parent, as Father correctly notes. In re Doe (2014-
09), 157 Idaho 14, 17, 333 P.3d 125, 128 (2014) (declaring that “[t]he issue in a termination
proceeding is not whether the natural parent or the stepparent would better discharge parental
responsibilities”). Instead, the statute requires that the magistrate court conduct a best interest
analysis and find the presence of one or more of the specific statutory factors for proper
involuntary termination. I.C. § 16-2005. Admittedly, the best interest analysis is wide-ranging
and takes into consideration a variety of factors. See Danti v. Danti, 146 Idaho 929, 935, 204
P.3d 1140, 1146 (2009) (declaring that “[i]n determining what is in the child[]’s best interests,
courts are required to consider all relevant factors. Relevant factors may include, but are not
limited to . . . the interrelationship and interaction between the children and their parents and
siblings; the extent the children have adjusted to their school, home, and community; the
character and circumstances of the persons involved; the need to promote continuity and stability
in the children’s lives; and domestic violence” (internal citations omitted)). Accordingly, this
Court has allowed trial courts to consider a lack of evidence that termination of a parent’s
parental rights is necessary to prevent harm to the child as a factor in its best interest analysis. In
re Doe, 157 Idaho at 17, 333 P.3d at 128. However, this is only one factor in a wide-ranging
analysis and not an overriding concern or emphasized principle.




                                                  4
       Here, the magistrate court applied the appropriate standard and conducted its best interest
analysis in accordance with recognized principles. In its decision, the magistrate court made
extensive findings of fact detailing the nature of the relationship between Mother and Father
prior to their separation, Father’s conviction and imprisonment, Father’s attempts to maintain
contact with Child and the nature of the relationship between Father and Child, Mother and
Stepfather, and Stepfather and Child. Based on these findings, the court concluded that it was in
the best interest of Child that Father’s parental rights be terminated. There is substantial and
competent evidence in the record to support this conclusion. The record indicates that Child was
three and a half years old when Father was sentenced and thus will be eighteen and a half when
Father finishes serving his minimum sentence, a condition which fulfills Section 16-2005(e). The
record also indicates that Child lives in a safe, stable, nurturing environment with Mother,
Stepfather and her two half-siblings; that Child and Stepfather love each other and have normal
parent-child interactions; and that Stepfather is willing and able to provide for the physical,
emotional and financial needs of Child. It is also relevant that Mother and Stepfather are
pursuing termination and adoption primarily to allow Child to remain with Stepfather and her
half-siblings in the event Mother becomes unavailable or indisposed. The court’s best interest
finding was not a judgment that Stepfather would be a “better” parent. Rather, it was a thoughtful
decision that considered a range of factors and concluded, on the basis of all the facts before it,
that termination of Father’s rights was in the best interest of Child. There was substantial and
competent evidence in the record to support this determination. We affirm the decision of the
magistrate court.
       B.      Mother’s consent to the adoption of Child did not violate statutory
               requirements.
       Father asserts that Mother’s consent to the adoption of Child did not conform with the
requirements of Section 16-2005(4) and as a result Mother’s consent is void and the trial court is
prohibited from undertaking a best interest analysis in the termination proceeding in
contemplation of Child’s adoption.
       This contention is raised for the first time on appeal. Father did not contest the validity of
Mother’s consent to Child’s adoption in the proceedings below. Thus, it is not properly
addressed by this Court. Bradford v. Roche Moving & Storage, Inc., 147 Idaho 733, 736, 215
P.3d 453, 456 (2009) (“We will not address issues raised for the first time on appeal”).



                                                 5
       Additionally, although parental rights termination proceedings and adoption proceedings
can be heard concurrently per Idaho Code section 16-1506(4), rulings or procedural defects in
one proceeding do not necessarily affect the other. Father is appealing the magistrate court’s
termination decision by challenging the validity of Mother’s consent for adoption. Idaho Code
section 16-1503(c) requires the mother’s consent for the adoption of a child born outside
marriage. Termination proceedings are conducted prior to but separate from adoption
proceedings and are governed by Idaho Code section 16-2005, as set forth above. For
termination to proceed, the court must conclude that termination is in the best interest of the
child and find that one of the enumerated factors exists. Consent to adoption is not a relevant
inquiry in termination proceedings. Thus, even if there were an issue with the form of Mother’s
consent to the adoption of Child, it would have no bearing on the validity of the court’s best
interest analysis or the termination proceedings generally. Thus, the magistrate court acted
appropriately in conducting an analysis of the best interest of the child, as required by Section
16-2005(1), as part of the termination proceedings.
                                        V. CONCLUSION
       For the foregoing reasons, we affirm the order of the magistrate court terminating
Father’s parental rights.


       Chief Justice BURDICK, and Justices EISMANN, JONES and HORTON CONCUR.




                                                6